[Cite as State v. Smith, 2022-Ohio-420.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               DEFIANCE COUNTY


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                     CASE NO. 4-21-04

       v.

MICHAEL A. SMITH,                              OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                     CASE NO. 4-21-05

       v.

MICHAEL A. SMITH,                              OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                     CASE NO. 4-21-06

       v.

MICHAEL A. SMITH,                              OPINION

       DEFENDANT-APPELLANT.
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07




STATE OF OHIO,

      PLAINTIFF-APPELLEE,                          CASE NO. 4-21-07

      v.

MICHAEL A. SMITH,                                  OPINION

      DEFENDANT-APPELLANT.


           Appeals from Defiance County Common Pleas Court
 Trial Court Nos. 20 CR 13938, 21 CR 14246, 20 CR 14023 and 20 CR 14128

                              Judgments Affirmed

                     Date of Decision: February 14, 2022



APPEARANCES:

      Timothy C. Holtsberry for Appellant

      Russell R. Herman for Appellee



MILLER, J.

      {¶1} Defendant-appellant, Michael A. Smith, appeals the March 29, 2021

judgments of sentence of the Defiance County Court of Common Pleas. For the

reasons that follow, we affirm.



                                      -2-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


       {¶2} This case arises from a series of interactions between Smith and his

previous romantic partner, M.L. On April 8, 2020, M.L. complained to the Defiance

Police Department of ongoing harassment she was experiencing from Smith.

Specifically, M.L. complained that on that day, Smith left two harassing voicemails.

Although the voicemails came from an unknown number, due to their previous

interactions with Smith, M.L. and her daughter recognized the male voice in the

recordings as belonging to Smith. In addition, M.L. reported finding a grocery bag

containing angel figurines on her porch. Also, on April 13, 2020, M.L. reported

returning to her residence and found various items and a card signed by Smith.

       {¶3} On April 13, 2020, a complaint was filed in the Defiance Municipal

Court charging Smith with menacing by stalking in violation of R.C.

2903.211(A)(1), a fourth-degree felony. Furthermore, on April 15, 2020, the trial

court granted M.L. a protection order pursuant to R.C. 2903.213 against Smith. On

April 17, 2020, Smith waived a preliminary hearing and was bound over to the

Defiance County Grand Jury. On June 11, 2020, the Defiance County Grand Jury

indicted Smith on two counts in case number 20 CR 13938: Count One of menacing

by stalking in violation of R.C. 2903.211(A)(1), a fourth-degree felony, and Count

Two of violating a protection order in violation of R.C. 2919.27(A)(2), a third-

degree felony. Smith appeared for arraignment on July 10, 2020 and entered a plea

of not guilty to the counts in the indictment.


                                         -3-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


       {¶4} On July 5, 2020, M.L. reported to the Defiance Police Department that

on June 5, 2020, she began receiving “constant” text messages from the same

unknown number. M.L. also recounted that on July 4 and 5, 2020, she received

“constant” telephone calls from a restricted number. M.L. advised that when she

answered the phone, Smith threatened to hurt M.L.’s friend with whom she was

spending the weekend. On July 4 and 5, 2020, Smith also left two voicemails on

M.L.’s phone.

       {¶5} On July 6, 2020, a complaint was filed in the Defiance Municipal Court

charging Smith with violating a protection order in violation of R.C. 2919.27(A)(2).

Smith waived a preliminary hearing and was bound over to the Defiance County

Grand Jury on July 8, 2020. Subsequently, on July 23, 2020, the grand jury indicted

Smith in case number 20 CR 14023 on two counts of violating a protection order in

violation of R.C. 2919.27(A)(2), fifth-degree felonies. On August 3, 2020, Smith

appeared for arraignment on this case and entered not guilty pleas to the counts in

the indictment.

       {¶6} Then, on October 8, 2020, the Defiance County Grand Jury indicted

Smith in case number 20 CR 14128 of three additional counts of violating a

protection order in violation of R.C. 2919.27(A)(2). Counts One, Two, and Three

alleged that Smith violated the protection order against M.L. in July 2020, August




                                        -4-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


2020, and September 2020, respectively. On October 13, 2020, Smith appeared for

arraignment and entered pleas of not guilty.

       {¶7} On November 9, 2020, Smith appeared for a change-of-plea hearing in

all three of his pending cases. With respect to case number 20 CR 13938, Smith

withdrew his pleas of not guilty and entered no contest pleas to both counts in the

indictment. With respect to case number 20 CR 14023, Smith withdrew his plea of

not guilty to Count One and entered a no contest plea. In exchange, the State agreed

to recommend dismissal of Count Two at the sentencing hearing. With respect to

case number 20 CR 14128, Smith withdrew his plea of not guilty to Count One and

entered a no contest plea. In exchange, the State agreed to recommend dismissal of

Counts Two and Three at the sentencing hearing. The trial court accepted Smith’s

no contest pleas and entered findings of guilty. On November 12, 2020, the trial

court filed its judgment entries of conviction.

       {¶8} Based on behavior that occurred while Smith was incarcerated on the

pending cases, the Defiance County Grand Jury issued a fourth indictment against

Smith on February 25, 2021 in case number 21 CR 14246. This indictment charged

him with two additional counts of violating a protection order in violation of R.C.

2919.27(A)(2), fifth-degree felonies. The indictment alleged that Smith again

violated the protection order against M.L. in January 2021 and February 2021,




                                         -5-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


respectively. On March 4, 2021, Smith appeared for arraignment on case number

21 CR 14246 and pleaded not guilty to the counts in the indictment.

       {¶9} On March 24, 2021, the parties appeared for a hearing on Smith’s four

pending cases. First, with respect to case number 21 CR 14246, Smith withdrew

his pleas of not guilty and entered pleas of no contest to the counts in the indictment.

The trial court accepted Smith’s pleas and found him guilty of the counts in the

indictment.

       {¶10} The trial court then proceeding to sentencing. In case number 20 CR

13938, the trial court sentenced Smith to 17 months in prison on Count One and 30

months in prison on Count Two to be served consecutively to each other for an

aggregate of 47 months. With respect to case number 20 CR 14023, the trial court

imposed a sentence of 11 months in prison. In case number 20 CR 14128, the trial

court sentenced Smith to 11 months in prison. With respect to case number 21 CR

14246, the trial court sentenced Smith to 11 months in prison on Count One and 11

months in prison on Count Two to be served concurrently to each other. Further,

the trial court ordered the sentences in case numbers 20 CR 14023 and 20 CR 14128

to be served concurrently to each other but the remainder of the sentences to be

served consecutively for an aggregate of 69 months in prison.

       {¶11} Finally, the State recommended the dismissal of Count Two in case

number 20 CR 14023 and Counts Two and Three in case number 20 CR 14128.


                                          -6-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


Accordingly, the trial court dismissed the aforementioned counts. On March 29,

2021, the trial court filed its judgment entries of sentence in case numbers 20 CR

13938, 20 CR 14023, and 20 CR 14128 and its judgment entry of conviction and

sentence in case number 21 CR 14246.

       {¶12} On April 23, 2021, Smith filed notices of appeal. He raises one

assignment of error for our review.

                              Assignment of Error

      Trial court erred as it did not make the proper findings to impose
      consecutive sentences.

      {¶13} In his assignment of error, Smith argues the trial court erred by failing

to make the findings necessary to impose consecutive sentences. Specifically,

Smith argues that the record does not support the trial court’s decision to impose

consecutive sentences because the record does not support the trial court’s R.C.

2929.14(C)(4) consecutive-sentence findings. Here, Smith does not challenge the

length of any of the sentences imposed. Rather, he challenges only the trial court’s

determination that the sentences should be served consecutively to each other.

Accordingly, we limit our review to a consideration of whether the trial court made

the necessary findings prior to imposing consecutive sentences and whether those

findings are supported by the record.

       {¶14} Under R.C. 2953.08(G)(2), an appellate court may reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

                                        -7-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

       {¶15} “Except as provided in * * * [R.C. 2929.14(C)], * * * a prison term,

jail term, or sentence of imprisonment shall be served concurrently with any other

prison term, jail term, or sentence of imprisonment imposed by a court of this state,

another state, or the United States.” R.C. 2929.41(A). R.C. 2929.14(C) provides,

in relevant part:

       (4) If multiple prison terms are imposed on an offender for
       convictions of multiple offenses, the court may require the offender
       to serve the prison terms consecutively if the court finds that the
       consecutive sentence is necessary to protect the public from future
       crime or to punish the offender and that consecutive sentences are not
       disproportionate to the seriousness of the offender’s conduct and to
       the danger the offender poses to the public, and if the court also finds
       any of the following:

       (a) The offender committed one or more of the multiple offenses
       while the offender was awaiting trial or sentencing, was under a
       sanction imposed pursuant to [R.C. 2929.16, 2929.17, or 2929.18], or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of
       one or more courses of conduct, and the harm caused by two or more
       of the multiple offenses so committed was so great or unusual that no
       single prison term for any of the offenses committed as part of any of

                                           -8-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


       the courses of conduct adequately reflects the seriousness of the
       offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future
       crime by the offender.

       {¶16} “R.C. 2929.14(C)(4) requires a trial court to make specific findings on

the record before imposing consecutive sentences.” State v. Nienberg, 3d Dist.

Putnam Nos. 12-16-15 and 12-16-16, 2017-Ohio-2920, ¶ 17. “Specifically, the trial

court must find: (1) consecutive sentences are necessary to either protect the public

or punish the offender; (2) the sentences would not be disproportionate to the

offense committed; and (3) one of the factors in R.C. 2929.14(C)(4)(a), (b), or (c)

applies.” Id.

       {¶17} When imposing consecutive sentences, the trial court must make the

findings required by R.C. 2929.14(C)(4) at the sentencing hearing and incorporate

those findings into its sentencing entry. State v. Bonnell, 140 Ohio St.3d 209, 2014-

Ohio-3177, ¶ 29, 37. In complying with this requirement, the trial court “has no

obligation to state reasons to support its findings.” Id. at ¶ 37. “[P]rovided that the

necessary findings can be found in the record and are incorporated into the

sentencing entry,” a trial court need not recite a “talismanic incantation” of the

language of R.C. 2929.14(C)(4) to properly impose consecutive sentences. Id.

       {¶18} At the sentencing hearing, the trial court only made the following

statement regarding consecutive sentences:

                                         -9-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


       It’s the Court’s belief given your just absolute unwillingness to
       comply with the law that consecutive terms are necessary to protect
       the public and specifically this victim, and so as not to demean the
       seriousness of your conduct, consecutive terms are necessary that
       cumulative prison will be a sixty-nine month prison term.

(Mar. 24, 2021 Tr. at 21-22).

       {¶19} Furthermore, in each of the judgment entries of sentence, the trial

court made the following findings:

       Based on all of the foregoing considerations and upon consideration
       of the statutory sentencing factors, the Court now finds that
       consecutive terms are necessary to adequately protect the public and
       are not disproportionate given the nature of these offenses, the
       seriousness of the conduct and the danger the offender poses to the
       public including the risk that the Defendant will reoffend * * *.

(Case No. 20 CR 13938, Doc. No. 32); (Case No. 20 CR 14023, Doc. No. 24); (Case

No. 20 CR 14128, Doc. No. 20); (Case No. 21 CR 14246, Doc. No. 8). In reviewing

the record, it is clear to us that the trial court determined consecutive sentences: (1)

were necessary to protect the public from future crime, (2) are not disproportionate

to the seriousness of Smith’s conduct and the danger he poses to the public, and (3)

were necessary to protect the public from future crime due to Smith’s history of

criminal conduct.

       {¶20} Admittedly, the trial court’s consecutive-sentencing findings at the

sentencing hearing and in the judgment entry of sentence are scant. However,

reading the consecutive-sentencing findings the trial court made at the hearing in

context and in conjunction with the findings made in the judgment entry, we can

                                         -10-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


discern that the trial court engaged in an appropriate analysis of the sentencing

factors before imposing consecutive sentences.

       {¶21} Although, at the sentencing hearing, the trial court did not expressly

use the term “disproportionate” in its consecutive-sentence findings, by stating that

consecutive terms are necessary “so as not to demean the seriousness of [Smith’s]

conduct,” it is clear the trial court conducted the necessary proportionality analysis

and made the required finding. See State v. Rodriguez, 3d Dist. Defiance No. 4-16-

16, 2017-Ohio-1318, ¶ 12 (finding that “[a]lthough the trial court could have been

clearer in the language used at the hearing,” the trial court’s statements regarding

the quantity of drugs involved in the offense and the danger to public “equate” to a

finding that consecutive sentences are not disproportionate); State v. Fields, 10th

Dist. Franklin No. 16AP-417, 2017-Ohio-661, ¶ 20 (holding that the trial court made

a proportionality finding “even though the trial court employed the language of R.C.

2929.14(C)(4)(b), rather than the specific language of R.C. 2929.14(C)(4).”); State

v. Dixon, 10th Dist. Franklin No. 17AP-884, 2018-Ohio-3759, ¶ 10 (finding the trial

court engaged in a proportionality analysis even though it did not use the statutory

language).

       {¶22} Additionally, the trial court did not specifically state that Smith’s

“history of criminal conduct” demonstrates that consecutive sentences are necessary

to protect the public from future crime by Smith. However, in the context of the


                                        -11-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


sentencing hearing, it is clear the trial court considered Smith’s criminal history

when imposing consecutive sentences.            Specifically, prior to making the

consecutive-sentencing findings, the trial court conducted a lengthy review of

Smith’s criminal history, which spanned decades, and included prior convictions for

violating protection orders. (Mar. 24, 2021 Tr. at 20-21). In addition, the trial court

reviewed the factual history of the present offenses, all of which involved the same

victim, and which spanned several months in duration.             (Id. at 11-12, 21).

Accordingly, in context, the trial court’s statement regarding Smith’s “absolute

unwillingness to comply with the law” clearly references Smith’s extensive criminal

history, including his history of violating protection orders and his continued

harassment of the victim.

       {¶23} Finally, it is clear from the record that both parties understood and

agreed that at least some portion of the sentences imposed would be consecutive.

Specifically, at the sentencing hearing, the parties referenced a negotiated plea

agreement that the parties intended to enter prior to Smith’s indictment for case

number 21 CR 14246. This agreement consisted of a joint-recommendation of a

cumulative sentence of 59 months in prison which necessarily included several

consecutive sentences.      (Mar. 24, 2021 Tr. at 2-3).        Smith’s trial counsel




                                         -12-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


acknowledged this understanding by requesting that the trial court “keep [the

sentence] at fifty-nine months.”1 (Id. at 17).

         {¶24} Having found that the trial court made the necessary findings prior to

imposing consecutive sentences, we next address Smith’s argument that the record

does not support the trial court’s consecutive-sentencing findings. Specifically,

Smith complains that the record does not support the trial court’s findings that

consecutive sentences were necessary to protect the public or proportionate to

Smith’s behavior. We disagree.

         {¶25} Smith argues that the record does not support the trial court’s findings

that consecutive sentences are proportionate or that consecutive sentences were

necessary to protect the public or victim from future crime by Smith because (1) he

did not engage in violence against the victim and (2) the victim invited Smith’s

behavior. We will address both of Smith’s arguments in turn.

         {¶26} First, with respect to Smith’s allegation that he did not engage in

violence against the victim, and thus, consecutive sentences are inappropriate, we

find Smith’s argument to be misplaced. First, Smith was not charged with domestic

violence. Furthermore, we are not aware of, and Smith fails to direct us to any




1
  It is evident from the record that, prior to the filing of case number 21 CR 14246, the intention of the parties
was to jointly recommend a sentence of less than five years to allow Smith to apply for judicial release after
180 days. (See Nov. 9, 2020 Tr. at 3-4); (Mar. 24, 2021 Tr. at 2-4, 17). The joint recommendation included
consecutive terms in order to arrive at the 59-month recommendation; however, the State agreed not to
oppose Smith’s timely-filed motion for judicial release.

                                                      -13-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


authority requiring a finding of physical violence for the trial court to impose

consecutive sentences for menacing by stalking or violating a protection order.

Moreover, although Smith attempts to downplay his conduct by contrasting

domestic violence with his behavior of “only * * * call[ing] her repeatedly,” the

record indicates that in the several months that Smith was incarcerated for menacing

by stalking and violating a protection order, Smith contacted the victim more than

600 times. (Mar. 24, 2021 Tr. at 11-12). The calls were described as a “persistent”

and an “everyday occurrence” which consisted of “multiple calls per day” despite a

protection order being in place. (Id.). Moreover, the record indicates that when the

victim did not answer his telephone calls, Smith persisted to attempt to contact her

using a third party. (Id. at 11). Accordingly, although the conduct underlying the

offenses may not have included physical violence, Smith’s conduct is, nevertheless,

an egregious violation of the applicable statutes.

       {¶27} Next, Smith argues that the consecutive sentences are not proper

because M.L. was the only person harmed by Smith’s behavior and M.L. invited his

contact with her. However, there is no requirement that the offender’s conduct must

be directed toward multiple victims in order for the trial court to find that

consecutive sentences are necessary to protect the public. Additionally, although

M.L. is the only victim named in the indictments, the record reveals that Smith made




                                        -14-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


physical threats against M.L.’s friend upon discovering M.L. spending the weekend

with this individual.

       {¶28} We are also not persuaded by Smith’s argument that the trial court

erred by ordering consecutive sentences because the victim invited contact from

Smith. The Supreme Court of Ohio has clarified that “[p]rotection orders are about

the behavior of the respondent and nothing else. How or why a respondent finds

himself at the petitioner’s doorstep is irrelevant.” State v. Lucas, 100 Ohio St.3d 1,

2003-Ohio-4778, ¶ 39. Moreover, the record indicates that the victim answered the

phone on some occasions “because she feels it’s the only way that he’ll stop calling

her on those days * * *.” (Mar. 24, 2021 Tr. at 12). The record reveals that M.L.

has been a long-standing victim of Smith. In addition to the fact that the last three

cases occurred while the first case was pending, M.L. was also the victim of Smith’s

prior convictions for menacing by stalking dating back to 2012. (Id. at 20).

Furthermore, Smith’s continued actions involving M.L., combined with his criminal

history spanning decades, demonstrate Smith’s unwillingness to follow court orders

and supports the trial court’s finding that Smith’s history of criminal conduct

demonstrates that consecutive sentences are necessary to protect the public and are

not disproportionate to the offenses.

       {¶29} Finally, although we conclude the findings the trial court made at the

sentencing hearing and in the judgment entry of sentence were sufficient to support


                                        -15-
Case Nos. 4-21-04, 4-21-05, 4-21-06, 4-21-07


consecutive-sentencings, we caution trial courts that even in cases where the

defendant’s conduct is so egregious that the need for consecutive sentencing may

seem obvious, the trial court still must pause and expressly make the necessary

findings both at the sentencing hearing and in its subsequent journal entry.

       {¶30} Accordingly, because the trial court made the findings required by

R.C. 2929.14(C)(4) before imposing consecutive sentences and those findings are

supported by the record, defendant-appellant’s consecutive sentences are not clearly

and convincingly unsupported by the record or otherwise contrary to law.

       {¶31} Smith’s assignment of error is overruled.

       {¶32} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgments of the Defiance County

Common Pleas Court.

                                                               Judgments Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -16-